Dykman, J.
This action was commenced to procure the dissolution of a copartnership, and an adjustment of the partnership accounts. The existence of a copartnership was put in issue by the pleadings, and that issue was referred to a referee, who found in favor of the plaintiff, and then an order of reference was made to the same referee to state and settle the accounts. That service was also performed by the referee, and a final judgment was" entered. How the defendant Blume has appealed from both the final and interlocutory judgments. The attorneys for the appellant have stipulated that there was sufficient evidence to sustain both reports of the referee, and stated that the appeal was taken upon exception only. The reliance of the appellant, therefore, is placed on the exceptions to the exclusion of tes*947timony proposed by him. We have examined all the exceptions, and, under the peculiar circumstances of this case, they present no error. The judgment should be affirmed, with costs. All concur.